Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, “an aperture” is indefinite because an aperture was previously recited in claim 1 rendering it unclear if this is related to its previous recitation.  Suggest rewording this as “ a suction aperture”. Clarification or correction is required.
In claim 18, line 2, “a pocket” is indefinite because a pocker was previously recited in claim 1 rendering it unclear if this is related to its previous recitation.  Suggest rewording this as “a valve stem aperture”. Clarification or correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,436,187 (‘187). Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope and recite common subject matter.
Claim 1 of the instant application is commensurate with claim 10 of ‘187 but for a  broadening of scope of the recited head cover limitations.  However, claim 10 of the ‘187 patent fully anticipates and covers claim 1 of the instant application. 
Claims 2 and 3 are covered by claims 2 and 3 of the ‘187 patent.
Claim 5 is covered by claim 13 of the ‘187 patent.
Claim 6 is covered by claim 14 of the ‘187 patent.
Claim 7 is covered by claim 15 of the ‘187 patent.
Claim 8 is covered by claim 16 of the ‘187 patent. 
Claim 9 is covered by claim 17 of the ‘187 patent. 

Claim 11 is covered by claim 10 of the ‘187 patent.

Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,436,187 (‘187)  in view of Lifson (U. S. Patent Application Publication No. 2015/0316044). 
As to claims 16 and 17, claim 10 of ‘187 essentially covers the corresponding claims of the instant application.  However,  the claims of ‘187 are silent as to a crankshaft and a motor, wherein the crankshaft is movably connected to the motor and the piston, and the motor and crankshaft are disposed with the housing.   In this regard, Lifson teaches a compressor having a motor 24 and crankshaft 38 connected to pistons 34 in a housing 22 (FIG. 2, para.’s 0059-0060). Therefore, it would have been obvious to one having ordinary skill in the art to drive the compressor recited in ‘187 with a motor and crankshaft disposed in a housing in order to provide a suitable source of rotational power for the compressor as taught by Lifson. 

Allowable Subject Matter
Claims 1-3, 5-8, 11, 16 and 17 would be allowable provided that the nonstatutory double patenting rejections are overcome with a properly filed terminal disclaimer or applicable claim amendments distinguishing over the patented claims.

Claims 4 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 and 10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, provided that the nonstatutory double patenting rejections are overcome. 

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either alone or in combination does not teach or fairly suggest the compressor of claim 1 comprising each end every recited limitation including the specific configuration of the valve plate, discharge chamber, head cover, and a guide post extending from the head cover including a pocket for the valve stem and an aperture spaced apart from a distal end of the guide post providing fluid communication between the discharge chamber and the pocket.  Reasons for allowance set forth in the Office-action of 23 May 2018 for claim 10 of parent application number 15/270,458 are incorporated herein.
Claims 2-18 contain allowable subject matter by virtue of their dependency upon claim 1. 
Conclusion

Besemer (U. S. Patent Application Publication No. 2015/0219084) discloses a compressor with valve plate and head cover configuration representing the general state of the art. 
Elson (U. S. Patent Application Publication No. 2014/0003986) discloses a compressor having a noteworthy discharge valve configuration. 
Bergman (U. S. Patent Application Publication No. 2004/0166006) discloses a similar valve plate configuration. 
McCune (U. S. Patent No. 1739603) shows a compressor with noteworthy valve stem and head cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH J HANSEN/Primary Examiner, Art Unit 3746